Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001136
                                                         06-APR-2016
                                                         08:16 AM



                            SCWC-14-0001136

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             LARRY J. ORTIZ,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-14-0001136; S.P.P. NO. 13-1-0036; CR. NO. 88-0459)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s application for writ

of certiorari, filed on February 24, 2016, is hereby rejected.

           DATED:    Honolulu, Hawai#i, April 6, 2016.

Larry J. Ortiz,                     /s/ Mark E. Recktenwald
petitioner pro se
                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson